UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1178


In re: CHRISTOPHER LAMONT BULLOCK,

                Petitioner.



      On Petition for Writ of Mandamus.     (5:12-hc-02260-BO)


Submitted:   May 1, 2013                      Decided:   May 13, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Lamont Bullock, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher     Lamont    Bullock    petitions         for   a   writ     of

mandamus, challenging his state court convictions as a violation

of the Double Jeopardy Clause.               We conclude that Bullock is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516–17    (4th    Cir.   2003).         Further,    mandamus       relief       is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,   138   (4th     Cir.   1988).     Mandamus    may       not   be    used    as    a

substitute for appeal.          In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

             The relief sought by Bullock is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense     with     oral   argument    because        the     facts     and    legal

contentions     are    adequately     presented    in     the   materials        before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                         2